Citation Nr: 0623874	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  05-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 1970 
and February 1971 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing before the undersigned 
Acting Veterans Law Judge in July 2005.  


REMAND

The Board notes that service connection is currently in 
effect for diabetes mellitus, to include erectile 
dysfunction, rated as 20 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 20 percent 
disabling; and peripheral neuropathy of the right lower 
extremity, rated as 20 percent disabling.  The combined 
schedular disability evaluation for these disorders is 50 
percent.  

The Board notes that at the time of his July 2005 hearing, 
the veteran testified that his service-connected disorders 
had become progressively worse since the time of his last 
comprehensive VA examination.  

The Board further observes that the veteran reported 
receiving continuing treatment at a VA facility for his 
service-connected disorders at the time of the hearing.  It 
appears that the most recent VA treatment records associated 
with the claims folder, other than several recent treatment 
records forwarded by the veteran, date back to the early part 
of 2004.  The Board notes that in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), VA was deemed to have constructive knowledge 
of certain documents which were generated by VA agents or 
employees.  Id. at 612- 13.  If those documents predated a 
Board decision on appeal, were within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents were, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613. If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtain an examination which includes 
an opinion on what effect the veteran's service-connected 
disability has on his ability to work.  38 U.S.C. § 5107(a); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2005).  The Board does note 
that there is a one line sentence from a VA physician 
indicating that the veteran is unemployable due to his 
service-connected disabilities; however, the Board does not 
find this statement sufficient for properly rating the 
current claim as there has been no basis for the opinion that 
has been provided.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  The AMC should obtain copies of all 
treatment records of the veteran from the 
Wm. Jennings Bryan Dorn VA Medical Center 
from 2004 to the present and associate 
them with the claims file.  

2.  The AMC should schedule the veteran 
for appropriate VA examinations to 
determine the impact of the veteran's 
service-connected disabilities on his 
ability to maintain gainful employment.  
The claims folder must be made available 
and be reviewed by the examiner.  The 
examiner(s) is(are) requested to render 
the following opinion: Do the veteran's 
service-connected disabilities preclude 
employment consistent with his education 
and occupational experience? The 
examiner(s) should provide complete 
detailed rationale for each opinion 
rendered.

3.  The AMC should readjudicate the claim 
for TDIU, including if the veteran does 
not meet the percentage requirements of 38 
C.F.R. § 4.16(a), whether referral for 
extraschedular consideration is warranted.  
If the claim remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board if otherwise appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
David L. Wight
Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


